             Case 2:18-cv-01240-GMN-GWF Document 9 Filed 12/06/18 Page 1 of 2




  I   DAYLE ELIESON
      United States Attorney
  2   MICHAEL A. HUMPHREYS
      Assistant United States Attorney
  a
  J   U.S. Attorney's Office
      501 Las Vegas Boulevard South, Suite 1100
 4    Las Vegas, Nevada 89101
      Telephone : 7 02-388 -633 6
 5    michael.humphreys@usdoj. gov
      Counsel for the United States
 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

l0     LINITED STATES OF AMERICA,                   )   2   :   t 8 -CY - I 240-GMN-   (GWF)
                                                    )
11                            Plaintiff,            )
                                                    )
t2            V                                     )   Notice of Withdrawal as Attorney
                                                    )
13    2013 CADILLAC ESCALADE;                       )
      $5,791.13 IN UNITED STATES                    )
t4    CURRENCY;                                     )
      $1,369.59 IN UNITED STATES                    )
l5    CURRENCY;                                     )
      $537 .7O IN LINITED STATES CURRENCY;          )
16    $371,520.89 IN UNITED STATES                  )
      CURRENCY;                                     )
l7    5867 .92IN UNITED STATES CURRENCY;            )
      $762.72IN UNITED STATES CURRENCY;             )
18    $5,548.94 IN UNITED STATES                    )
      CURRENCY;                                     )
19    $29,819.36 IN UNITED STATES                   )
      CURRENCY;                                     )
20    $2,077 .56 IN UNITED STATES                   )
      CURRENCY;                                     )
21,   RUGER LCP .380 PISTOL, et al;                 )
      $481,480.22 IN UNITED STATES                  )
22    CURRENCY;                                     )
      $17,960.48 IN UNITED STATES                   )
23    CURRENCY, et al; and                          )
      $219,123.68 IN LINITED STATES                 )
24    CURRENCY,                                     )
                                                    )
25                            Defendants.           )

26
           Case 2:18-cv-01240-GMN-GWF Document 9 Filed 12/06/18 Page 2 of 2




 I          Michael A. Humphreys files this Notice of Withdrawal as attorney of record for the

 2   United States of America in this case.

 J          Dated this Octobeil - 2018.

 4
                                                       Respectfully submitted,
 5

                                                       DAYLE
 6

 7

 8
                                                       MICHAEL A. HUMPHREYS
 9
                                                       Assistant United States
10

ll
t2
               IT IS SO ORDERED:
l3
               ______________________________
t4
               UNITED STATES MAGISTRATE JUDGE
15             DATED: 12/7/2018

t6

t7

l8
t9

20

21

22

23

24

25

26




                                                   2
